Case 18-03144        Doc 37     Filed 12/10/18     Entered 12/10/18 16:18:30          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 03144
         Damary Gonzalez
         Glenda Velez
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/05/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/30/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-03144             Doc 37       Filed 12/10/18    Entered 12/10/18 16:18:30                 Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $2,587.50
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                           $2,587.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $1,871.04
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $116.46
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $1,987.50

 Attorney fees paid and disclosed by debtor:                       $350.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim        Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                        Secured        7,045.00       7,223.51         7,223.51        300.00        0.00
 Americash - Bankruptcy                Unsecured           0.00           NA               NA            0.00       0.00
 AT&T Mobility II LLC                  Unsecured         668.00           NA               NA            0.00       0.00
 Bank of America                       Unsecured         500.00           NA               NA            0.00       0.00
 BK OF AMER                            Unsecured      2,181.00            NA               NA            0.00       0.00
 BK OF AMER                            Unsecured         663.00           NA               NA            0.00       0.00
 Cap1/Mnrds                            Unsecured         403.00           NA               NA            0.00       0.00
 CAPITALONE                            Unsecured      1,007.00            NA               NA            0.00       0.00
 CAPITALONE                            Unsecured         716.00           NA               NA            0.00       0.00
 CAPITALONE                            Unsecured         644.00           NA               NA            0.00       0.00
 CAPITALONE                            Unsecured         446.00           NA               NA            0.00       0.00
 CAPITALONE                            Unsecured         326.00           NA               NA            0.00       0.00
 Cbna                                  Unsecured         765.00           NA               NA            0.00       0.00
 Ccs/First National Ban                Unsecured         359.00           NA               NA            0.00       0.00
 Check Into Cash                       Unsecured           0.00           NA               NA            0.00       0.00
 City of Chicago Department of Water   Secured        3,000.00       3,048.95         3,048.95           0.00       0.00
 City of Chicago Parking Tickets       Unsecured         410.00           NA               NA            0.00       0.00
 Comenity Bank/Roomplace               Unsecured      3,632.00            NA               NA            0.00       0.00
 Comenity Bank/Roomplace               Unsecured      1,470.00            NA               NA            0.00       0.00
 COMENITYBANK/VICTORIA                 Unsecured      1,430.00            NA               NA            0.00       0.00
 COMENITYCAPITAL/BIGLOT                Unsecured         735.00           NA               NA            0.00       0.00
 COMENITYCB/FOREVER21                  Unsecured         988.00           NA               NA            0.00       0.00
 COMENITYCB/MYPOINTSRWD                Unsecured         473.00           NA               NA            0.00       0.00
 Commonwealth Edison Company           Unsecured         500.00           NA               NA            0.00       0.00
 CREDIT ONE BANK NA                    Unsecured      1,523.00            NA               NA            0.00       0.00
 CREDIT ONE BANK NA                    Unsecured         465.00           NA               NA            0.00       0.00
 CREDIT ONE BANK NA                    Unsecured         443.00           NA               NA            0.00       0.00
 DISCOVERBANK                          Unsecured      7,272.00            NA               NA            0.00       0.00
 Enhanced Recovery Co L                Unsecured         349.00           NA               NA            0.00       0.00
 FORTIVAMC/MABTC/ATLS                  Unsecured         649.00           NA               NA            0.00       0.00
 Freedom Mortgage Corp                 Secured        5,481.00       2,355.57         2,355.57           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-03144          Doc 37   Filed 12/10/18    Entered 12/10/18 16:18:30               Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
 Freedom Mortgage Corp          Secured      153,349.00    159,942.74    152,942.74            0.00        0.00
 Genesis Bc/celtic Bank         Unsecured         259.00           NA            NA            0.00        0.00
 Kohls/Capone                   Unsecured         314.00           NA            NA            0.00        0.00
 Kohls/Capone                   Unsecured          90.00           NA            NA            0.00        0.00
 MERRICK BANK CORP              Unsecured      1,085.00            NA            NA            0.00        0.00
 MERRICK BANK CORP              Unsecured         798.00           NA            NA            0.00        0.00
 Nationwide CAC LLC             Secured        4,268.00       4,012.27      4,012.27        300.00         0.00
 Numark Credit Union            Secured           695.00           NA            NA            0.00        0.00
 ONEMAIN                        Unsecured      8,348.00            NA            NA            0.00        0.00
 Peoples Gas Light & Coke Co    Unsecured         700.00           NA            NA            0.00        0.00
 Quantum3 Group                 Secured       11,871.00     11,883.71     11,883.71            0.00        0.00
 SYNCB/CAR CARE PEP BOY         Unsecured         393.00           NA            NA            0.00        0.00
 Syncb/Care Credit              Unsecured         914.00           NA            NA            0.00        0.00
 SYNCB/CCPPBY                   Unsecured         904.00           NA            NA            0.00        0.00
 SYNCB/OLD NAVY                 Unsecured         855.00           NA            NA            0.00        0.00
 SYNCB/OLD NAVY                 Unsecured         219.00           NA            NA            0.00        0.00
 SYNCB/SAMS CLUB                Unsecured         946.00           NA            NA            0.00        0.00
 SYNCB/WALMART                  Unsecured         672.00           NA            NA            0.00        0.00
 SYNCB/WALMART                  Unsecured         380.00           NA            NA            0.00        0.00
 TD BANK USA/TARGETCRED         Unsecured         374.00           NA            NA            0.00        0.00
 TD BANK USA/TARGETCRED         Unsecured         262.00           NA            NA            0.00        0.00
 TMobile                        Unsecured           0.00           NA            NA            0.00        0.00
 Village Of Elmwood Park        Unsecured         200.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                               $152,942.74               $0.00                  $0.00
       Mortgage Arrearage                               $2,355.57               $0.00                  $0.00
       Debt Secured by Vehicle                         $11,235.78             $600.00                  $0.00
       All Other Secured                               $14,932.66               $0.00                  $0.00
 TOTAL SECURED:                                       $181,466.75             $600.00                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                $0.00                $0.00
        Domestic Support Ongoing                             $0.00                $0.00                $0.00
        All Other Priority                                   $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                 $0.00                $0.00                $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-03144        Doc 37      Filed 12/10/18     Entered 12/10/18 16:18:30            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $1,987.50
         Disbursements to Creditors                               $600.00

 TOTAL DISBURSEMENTS :                                                                       $2,587.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
